Exhibit 10.13
 
CALL OPTION AGREEMENT
 
This CALL OPTION AGREEMENT (this “Agreement”) is made and entered into as of
November 22, 2010 (the “Effective Date”), between Mu Xiangju, a resident of the
People’s Republic of China (the “PRC”), with ID Card Number of
110102194711011120 (the “Purchaser”) and Iwamatsu Reien, a resident of Japan,
with Passport Number of TH9513636 (the “Seller”). Purchaser and Seller are also
referred to herein together as the “Parties” and individually as a “Party.”
 
RECITALS
 
WHEREAS, Solid Wise Limited is a corporation incorporated under the law of
British Virgin Islands (the “BVI Co.”) and the Seller holds 100% shares of
common stock (the “ Common Stock”) of the BVI Co., representing 100% of total
issued and outstanding common stock of the BVI Co.;
 
WHEREAS, Kirin China Holding Ltd. is a corporation incorporated in British
Virgin Islands (the “New Co.”), which is a subsidiary of the BVI Co.;
 
WHEREAS, the New Co. holds 100% shares of the common stock of Kirin Huaxia
Development Limited., is a corporation incorporated in Hong Kong Special
Administrative Region (the “Holding Co.”), representing 100% of total issued and
outstanding common stock of the Holding Co.;
 
WHEREAS, the Holding Co. holds 100% share equity of Shijiazhuang Kirin
Management Consulting Co., Ltd. (the “WFOE”), a wholly foreign owned enterprise
incorporated in PRC, which consolidate s all the financials of the Hebei
Zhongding Real Estate Development Co., Ltd. and Xingtai Zhongding Jiye Real
Estate Development Co., Ltd. (collectively referred to the “Companies”) via
contractual arrangement;
 
WHEREAS, the Seller desires to grant to the Purchaser an option to acquire 100%
of the shares of Common Stock held by him/her, representing 100% of total issued
and outstanding common stock of the BVI Co. (for purposes of this Agreement,
including the Call Right described herein, the “Seller’s Shares”) pursuant to
the terms and conditions set forth herein;
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and for other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
1.    DEFINITIONS; INTERPRETATION
 
1.1.   Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Business Day” means any day on which commercial banks are required to be open
in the United States.
 
“Call Price” means, with respect to any exercise of the Call Right, US Dollar
0.0001 per share of the Seller’s Shares subject to any Call Exercise Notice.
 
“Conditions” means Conditions 1 through 3, as defined below, in the aggregate.
 
 
1

--------------------------------------------------------------------------------

 
 
“Condition 1” means the Companies and their subsidiaries achieving not less than
after tax net income of US$ 5 million as determined under United States
Generally Accepted Accounting Principles consistently applied (“US GAAP”) for
the fiscal year ended December 31, 2009.
 
“Condition 2” means the Companies and their subsidiaries achieving not less than
after tax net income of US$ 8 million as determined under US GAAP for the fiscal
year ended December 31, 2010.
 
“Condition 3” means the Companies and their subsidiaries achieving not less than
after tax net income of US$ 12 million as determined under US GAAP for the
fiscal year ended December 31, 2011.
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Seller’s Shares from the
date hereof to the Expiration Date, including without limitation, the Dividends.
 
"Dividends" means the dividends declared by Holding Co and accrued in respect of
the Seller’s Shares (whether or not such dividends shall have been paid and
received by the Purchaser or his Nominee(s)).
 
“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Per son and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
"Nominee" means such person nominated by the Purchaser in the Transfer Notice to
be the transferee of the Call Right or the Seller’s Shares;
 
“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
“Transfer Notice” means the notice substantially in the form set out in Appendix
B.
 
“Call Right”, means according to the context, the option that the Purchaser has
to purchase the Seller’s Shares or the shares of the Ultimate Controller upon
conversion, subject to the terms and conditions of this Agreement.
 
1.2.   Interpretation.
 
(a)   Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”
 
(b)   Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (iii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
2.    CALL RIGHT, VOTING TRUST AND CONVERSION RIGHT
 
2.1.   Call Right. The Purchaser shall have, during the Exercise Period (as
defined below), and when a Condition is met, the right and option to purchase
from the Seller, and upon the exercise of such right and option the Seller shall
have the obligation to sell to the Purchaser or his Nominee(s), a portion of the
Seller’s Shares identified in the Call Exercise Notice (the “Call Right”).
Purchaser or Nominee(s) shall be permitted to purchase, and Seller shall be
obligated to sell, the following number of Seller’s Shares upon the attainment
of the following Conditions:
 

Condition   The percentage of the Seller’s Shares           Condition 1     40 %
          Condition 2     30 %           Condition 3     30 %

 
However, in case that the Companies and their subsidiaries achieve not less than
$ 12 million in after-tax income , as determined under US GAAP, for the fiscal
year ending December 31, 2010, then the Purchaser or his Nominee(s) shall be
permitted to purchase and the Seller shall be obligated to sell, all Seller
Shares owned by the Seller at the price of USD 1.00 and it shall be considered
that Condition 3 has been met; for purpose of avoiding doubt, under such
circumstance, there will be no more call right to be granted to the Purchaser
even if the Company and its subsidiaries achieves not less than $ 12 million in
after-tax income, as determined under US GAAP, for the fiscal year ending
December 31, 2011.
 
Notwithstanding anything in this Agreement, in case that the Seller violates any
provision of this Agreement, the Purchaser shall receive an irrevocable Call
Right to any and all of the Seller’s Shares then held by the Seller, without any
regard to the Conditions being met. The Purchaser shall be entitled to exercise
such Call Right immediately and the Seller shall transfer to the Purchaser or
his Nominee(s) all the Seller’s Shares immediately upon the Purchaser’s or his
Nominee(s)’s exercise of such Call Right.
 
2.2.   Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date therefrom (such date or the earlier expiration of
the Call Right is referred to herein as the “Expiration Date”).
 
2.3.   Nominees: The Purchaser may, at any time during the Exercise Period, at
his sole discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of his Call Right, who shall hold and/or exercise
the transferred Call Right on behalf of the Purchaser.
 
2.4.   Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchaser or his Nominee(s) shall deliver to the Seller, a written
notice of such exercise substantially in the form attached hereto as Appendix A
(a “Call Exercise Notice”) to such address or facsimile number as set forth
therein. The Call Exercise Notice shall indicate the number of the Seller’s
Shares as to which the Purchaser or his Nominee(s) is/are then exercising
his/her Call Right and the aggregate Call Price. Provided the Call Exercise
Notice is delivered in accordance with Section 5.4 to the Seller on or before
6:30 p.m. (New York time) on a Business Day, the date of exercise (the “Exercise
Date”) of the Call Right shall be the date of such delivery of such Call
Exercise Notice. In the event the Call Exercise Notice is delivered after 6:30
p.m. (New York time) on a Business Day or on a day which is not a Business Day,
the Exercise Date shall be deemed to be the first Business Day after the date of
such delivery of such Call Exercise Notice. The delivery of a Call Exercise
Notice in accordance herewith shall constitute a binding obligation (a) on the
part of the Purchaser or his Nominee(s) to purchase, and (b) on the part of the
Seller to sell, the Seller’s Shares subject to such Call Exercise Notice in
accordance with the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5.   Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by the Purchaser or Nominee(s)
pursuant to the Call Right, such Purchaser or Nominee(s) shall pay the aggregate
Call Price to the Seller within fifteen (15) Business Days of the Exercise Date.
 
2.6.   Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered the
Seller’s Shares being purchased pursuant to such Call Exercise Notice within
three (3) Business Days of the date of a Call Exercise Notice.
 
2.7.   Transfer Notice: In case that the Purchaser transfers any or all of his
Call Right to one or more Nominees in accordance with Section 2.3 above, the
Purchaser shall provide a Transfer Notice to the Seller.
 
2.8.   Voting Trust: The Seller hereby agrees to irrevocably appoint the
Purchaser with the exclusive right to exercise, on his/her behalf, all of
his/her voting rights of the Seller’s Shares in accordance with the relevant
laws and Articles of Association or similar constitutional documents of the BVI
Co.; the Purchaser shall have right to vote on behalf of the Seller to vote for
relevant issues including but not limited to selling or transferring all or any
of his/her shares of the BVI Co., and to appoint and elect the directors of the
BVI Co. before all Seller’s Shares are transferred to the Purchaser. The
Purchaser agrees to accept such authorization.
 
3.   ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS
 
3.1.   Encumbrances. Upon exercise of the Call Right, the Seller’s Shares being
purchased shall be sold,
transferred and delivered to the Purchaser free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers (except as required
by securities laws of the United States), proxies, voting agreements and any
other encumbrance whatsoever.
 
3.2.   Transfers. Prior to the Expiration Date, the Seller shall continue to
own, free and clear of any
 
hypothecation, pledge, mortgage or other encumbrance, except pursuant to this
Agreement and except in favor of the Collateral Agent (as defined below) for the
benefit of the Purchaser, such amount of the Seller’s Shares as may be required
from time to time in order for the Purchaser to exercise his Call Right in full.
 
3.3.   Set-off. The Purchaser shall be entitled to receive all of the Seller’s
Shares subject to the exercise of a Call
Right, and for the purposes of this Agreement, Seller hereby waives, as against
the Purchaser or his Nominee(s), all rights of set-off or counterclaim that
would or might otherwise be available to the Seller.
 
4.   REPRESENTATIONS,WARRANTIES AND COVENANTS.
 
4.1.   Representations and Warranties by the Seller. The Seller represents and
warrants to the Purchaser that:
 
(a)            Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Seller, enforceable against such Seller in
accordance with its terms, subject to applicable Bankruptcy Laws and other laws
or equitable principles of general application affecting the rights of creditors
generally.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)            No Conflicts. Neither the execution or delivery of this Agreement
by the Seller nor the fulfillment or compliance by the Seller with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract or any judgment,
decree or order to which Seller is subject or by which the Seller is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Seller or compliance with the provisions hereof by the Seller do not, and shall
not, violate any provision of any Law to which the Seller is subject or by which
it is bound.
 
(c)            No Actions. There are no lawsuits, actions (or to the best
knowledge of the Seller, investigations), claims or demands from any other third
party, or other proceedings pending or, to the best of the knowledge of the
Seller, threatened against the Seller which, if resolved in a manner adverse to
the Seller, would adversely affect the right or ability of the Seller to carry
out its obligations set forth in this Agreement (the “Actions”) as of the
execution of this Agreement . The Seller further warrants and covenants that
such actions will not occur after the execution of this Agreement.
 
(d)            Title. The Seller owns the Seller’s Shares free and clear of any
claim, pledge, charge, lien, preemptive rights, restrictions on transfers,
proxies, voting agreements and any other encumbrance whatsoever, except as
contemplated by this Agreement. The Seller has not entered into or is a party to
any agreement that would cause the Seller to not own such Seller’s Shares free
and clear of any encumbrance, except as contemplated by this Agreement.
 
(e)            Exercise of Rights. Without first obtaining written instruction
from the Purchaser, the Seller will not exercise any rights in connection with
the Seller’s Shares to which the Seller is entitled as of the date of this
Agreement, including but not limited to voting rights, share transfer right,
dividends rights, preemptive right or any rights in connection with pledge,
proxy, charge, lien. The Seller further warrants and covenants that it will,
unconditionally and immediately, exercise any rights in connection with the
Seller’s Shares in compliance with the Purchaser’s written instruction upon its
receipt of such written instruction.
 
4.2   Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:
 
(a)            Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to applicable Bankruptcy Laws
and other laws or equitable principles of general application affecting the
rights of creditors generally.
 
(b)            No Conflicts. Neither the execution nor delivery of this
Agreement by the Purchaser nor the fulfillment or compliance by the Purchaser
with any of the terms hereof shall, with or without the giving of notice and/or
the passage of time, (i) conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract or any
judgment, decree or order to which Purchaser is subject or by which Purchaser is
bound, or (ii) require any consent, license, permit, authorization, approval or
other action by any Person or Government Authority which has not yet been
obtained or received. The execution, delivery and performance of this Agreement
by the Purchaser or compliance with the provisions hereof by the Purchaser do
not, and shall not, violate any provision of any Law to which Purchaser is
subject or by which it is bound.
 
(c)            No Actions. There are no lawsuits, actions (or to the best
knowledge of the Purchaser, investigations), claims or demands or other
proceedings pending or, to the best of the knowledge of the Purchaser,
threatened against the Purchaser which, if resolved in a manner adverse to the
Purchaser, would adversely affect the right or ability of the Purchaser to carry
out his obligations set forth in this Agreement.
 
4.3   Covenants.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)    Without the prior written consent of the Purchaser, the Seller shall vote
the Seller’s Shares such that BVI Co. shall not, (i) issue or create any new
shares, equity, registered capital, ownership interest, or equity- linked
securities, or any options or warrants that are directly convertible into, or
exercisable or exchangeable for, shares, equity, registered capital, ownership
interest, or equity-linked securities of BVI Co., or other similar equivalent
arrangements, (ii) alter the shareholding structure of BVI Co., New Co., Holding
Co. or WFOE, (iii) cancel or otherwise alter the Seller’s Shares, (iv) amend the
charter or the by-laws of BVI Co., (v) liquidate or wind up BVI Co., (vi) sell,
transfer, assign, hypothecate or otherwise reduce the value of any assets held
by BVI Co., including but without limitation, any and all shares in New CO. (vi)
act or omit to act in such a way that would be detrimental to the interest of
the Purchaser in the Seller’s Shares, (vii) transfer, assign, pledge,
hypothecate or vest any option on his shares in BVI Co. to any third party. The
Seller shall cause BVI CO., New Co., Holding Co. and WFOE to disclose to the
Purchaser true copies of all the financial, legal and commercial documents of
BVI Co., New Co., Holding Co. and WFOE and the resolutions of the shareholders
and the board of directors.
 
(b)   The Seller agrees that the Purchaser or his Nominee(s) shall be entitled
to all the Distributions in respect of the Seller’s Shares. In the event that
any such Distributions have been received by the Seller for any reason, the
Seller shall, at the request of the Purchaser, pay an amount equivalent to the
Distributions received by him to the Purchaser or his Nominee(s) at the time of
the exercise of the Call Right by the Purchaser or his Nominee(s).
 
(c)   The transaction contemplated hereunder and any information exchanged
between the Parties pursuant to this Agreement will be held in complete and
strict confidence by the concerned Parties and their respective advisors, and
will not be disclosed to any person except: (i) to the Parties’ respective
officers, directors, employees, agents, representatives, advisors, counsel and
consultants that reasonably require such information and who agree to comply
with the obligation of non-disclosure pursuant to this Agreement; (ii) with the
express prior written consent of the other Party; or (iii) as may be required to
comply with any applicable law, order, regulation or ruling, or an order,
request or direction of a government agency; provided, however, that the
foregoing shall not apply to information that: (1) was known to the receiving
Party prior to its first receipt from the other Party; (2) becomes a matter of
public knowledge without the fault of the receiving Party; or (3) is lawfully
received by the Party from a third person with no restrictions on its further
dissemination.
 
(d)   If at any time: (i) the Seller fails to deliver the Seller’s Shares in
accordance with this Agreement, if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; (ii) the Seller fails to comply with or perform any agreement,
covenant or obligation to be complied with or performed by the Seller in
accordance with this Agreement if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; or (iii) the Seller (1) becomes insolvent or is unable to pay his
debts or fails or admits in writing his inability generally to pay his debts as
they become due; (2) makes a general assignment, arrangement or composition with
or for the benefit of his creditors; (3) institutes or has instituted against
him a proceeding seeking a judgment of insolvency or bankruptcy or any relief
under any Bankruptcy Law, (4) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for him or for all or substantially all his assets;
(5) has a secured party that takes possession of all or substantially all his
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all his
assets, (6) causes or is subject to any event with respect to him which, under
the applicable Law, has an analogous effect to any of the events described in
clauses (1) through (5); or (7) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts, then the Call Right shall become immediately exercisable in respect of all
of the Seller’s Shares without further regard to the occurrence of any of the
Conditions as per Section 2 of this Agreement.
 
5.    MISCELLANEOUS.
 
5.1.   Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2.   Successors and Assigns. No Party may assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other Party.
The provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.
 
5.3.   Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between and among the Parties with regard to
the subject matter hereof. Any term of this Agreement may be amended only with
the written consent of each Party.
 
5.4.   Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 5.4.
 
5.5.   Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.
 
5.6.   Severability. If any provision of this Agreement is found to be invalid
or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the Parties. In such event, the
Parties shall use best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly affects the Parties’
intent in entering into this Agreement.
 
5.7.   Construction. The language used in this Agreement will be deemed to be
the language chosen by the Parties to express their mutual intent, and no rules
of strict construction will be applied against any Party.
 
5.8.   Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
 
5.9.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.
 
 
[Remainder of the Page Intentionally Left Blank]
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have exceuted this Agreement as of the date
first written above.
 
 

  Purchaser:        
 
/s/ Mu Xiangju                    

 

  Seller:        
 
/s/ Iwamatsu Reien                    

 
 
8

--------------------------------------------------------------------------------

 
 
APPENDIX A

Form of Exercise Notice
 
[________________] (the “Seller”)
[________________]
[__________ ______]
Attention: [                   ]
 
 
Re:           Call Option Agreement dated  (the “Call Option Agreement”) between
[                   ] (“Purchaser ”) and [                ] (“Seller”).
 
Dear Sir:
 
In accordance with Section 2.4 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:
 
(a)  
The Purchaser hereby exercises its Call Rights with respect to Seller’s Shares
pursuant to the Call Option Agreement.

 
(b)  
The Purchaser intends to buy [    ] Seller’s Shares and shall pay the sum of
$               to the Seller.

 
 
 

 
Dated: , ______


 
 
9

--------------------------------------------------------------------------------

 
 
APPENDIX B
 
Form of Transfer Notice
 
To        :        Iwamatsu Reien (the “Seller”)
 
From    :        (the “Purchaser”)
 
I, the undersigned, refer to the Call Option Agreement (the "Call Option
Agreement") dated [        ], 2010 made between Purchaser and Seller. Terms
defined in the Call Option Agreement shall have the same meanings as used
herein.
 
I hereby give you notice that I will transfer to [Nominees' names] the following
portion of the Call Right, expressed in terms of the number of Seller’s Shares
represented by the portion of the Call Right transferred in accordance with the
terms and conditions of the Call Option Agreement,.
 
 

  Nominees Option Shares to be Transferred            

 
 
 
 
Dated [ ]
 
 

Yours faithfully           Name:   [Purchaser]      

 
 
 
10
 

--------------------------------------------------------------------------------